Abatement Order filed October 11, 2018




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-18-00689-CR
                                  ____________

                   DARYL EDWARD BARNES, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 82903-CR

                           ABATEMENT ORDER

      On July 23, 2018, the trial court appointed Kyle Verret to represent appellant
on appeal. After the appointment, appellant retained Timothy A. Hootman to
represent him. On October 3, 2018, Hootman filed a motion to substitute as counsel.

      An appointed attorney shall represent the defendant until

      . . . charges are dismissed, the defendant is acquitted, appeals are
      exhausted, or the attorney is permitted or ordered by the court to
      withdraw as counsel for the defendant after a finding of good cause is
      entered on the record.

Tex. Code Crim. Proc. Ann. art. 26.04(j)(2).

      Accordingly, we ABATE this appeal and order as follows:

      1. The judge of the 412th District Court shall consider Hootman’s request to
          substitute and shall determine whether appellant wishes to be represented
          by Hootman as retained counsel or whether appellant wishes and is entitled
          to appointed counsel.

      2. The judge shall see that a record of any hearing is made, and shall order
          the trial clerk to forward a record of the hearing and a supplemental clerk’s
          record containing any orders regarding Hootman’s request to substitute.
          The records shall be filed with this court by November 13, 2018.

      3. We will hold Hootman’s motion to substitute pending receipt of the
          requested records.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket after the
requested records are filed in this court.

                                    PER CURIAM